Citation Nr: 0904791	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel








INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The U. S. Army Reserve Personnel Command (ARPERSCOM) has 
certified that the appellant's deceased spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met. 38 U.S.C.A. §§ 101(2), 5106 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, the 
VCAA is not applicable to the present claim, as it is a 
question of law whether the service of the appellant's 
deceased husband qualifies as active service for VA benefits. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter. See Manning v. 
Principi, 16 Vet. App. 534 (2002).  Under 38 U.S.C.A. § 
5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. Similarly, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. See VAOPGCPREC 5-04, 69 
Fed. Reg. 59989 (2004).  As discussed below, there is no 
legal basis to grant the present claim.

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service. 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d). See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.8, 3.9. Such 
service, however, must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203. These 
regulations have their basis in statute, at 38 U.S.C.A. § 
107(a). See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court upheld the constitutionality of 38 U.S.C.A. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department. 
38 C.F.R. § 3.203.

In May 2007, the appellant filed an Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse based on her 
alleged status as the surviving spouse of a "veteran."

Pursuant to the claim for death benefits, the RO contacted 
the U. S. Army Reserve Personnel Command (ARPERSCOM) through 
the National Personnel Records Center (NPRC for verification 
of the appellant's deceased husband's claimed service dates, 
from August 1945 to November 1945.

As verification for the claim for veteran status, the claims 
file includes submitted copies of documents from the Republic 
of the Philippines, Philippine Veterans Affairs Office; 
Republic of the Philippines, Philippine Veterans Assistance 
Commission; Philippine Veterans Administration, General 
Headquarters; and the Armed Forces of the Philippines, Office 
of the Adjutant General.  The claims file also contains the 
appellant's deceased husband's March 2005 self affidavit and 
her own written communications, as well as a document 
submitted by the appellant purporting to be a physical 
examination report upon the discharge of the deceased from 
the U. S. military.

A February 2006 Memorandum for the File by the RO reported 
that ARPERSCOM reported that the appellant's deceased husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

In light of the above, the documents submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department.  The documents therefore are not acceptable as 
verification of the appellant's deceased spouse's service for 
the purpose of receiving VA benefits. Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA. VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the United States Armed Forces. Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant basic eligibility for VA benefits. For these 
reasons, the appellant is not eligible for death benefits due 
to lack of entitlement under the law.


ORDER

The appellant's claim of entitlement to eligibility for 
Department of Veterans Affairs death benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


